PER CURIAM.
This case was originally argued and submitted before this panel of this court on April 17, 1972. An opinion was issued May 18, 1972, affirming the defendant’s conviction of voluntary manslaughter. State v. Achziger, 10 Or App 198, 497 P2d 383 (1972). Only two of the members of the panel that heard the oral argument participated in making that decision.
On review the Oregon Supreme Court held that ORS 2.570(4) requires that three judges of this court always participate in the decision of any case. State v. Fry Roofing Co., 263 Or 300, 502 P2d 253 (October 27, 1972).
In accordance with the Supreme Court’s instructions on remand, all of the members of this panel have reviewed the issues originally presented on appeal. We unanimously adhere to. the former opinion issued May 18,1972.